PER CURIAM:
Gary Buterra Williams appeals the district court’s order denying his motion to reconsider the court’s order remanding his state prosecution to state court. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s order. To the extent that Williams sought to challenge the state court judgment under 28 U.S.C. § 2255 (2012), he is not entitled to relief pursuant to that statute. See 28 U.S.C. § 2255 (providing remedies for a motion attacking a federal conviction and sentence). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.